Order reversed on the law and facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Memorandum: Our examination of the record convinces us that the evidence presents questions of fact as to the negligence of the defendant Joyce and as to the contributory negligence of the plaintiff. If it be assumed that the proofs were sufficient to warrant submission to the jury of the question of the defendant Vroman’s negligence and whether such negligence, if any, was a proximate cause of the plaintiff’s injuries, the verdict of the jury cannot be said to be against the weight of evidence. The record fails to disclose any sufficient reason for setting aside the jury’s verdict. (Barrett v. Third Ave. R. R. Co., 45 N. Y. 628, 632; Dashnau v. City of Oswego, 204 App. Div. 189,191-192; Shepard v. Peck, 254 id. 421, 423; Mieuli v. New York & Queens County R. Co., 136 id. 373, 375; Solkey v. Beyer, 238 id. 809; Scheuerman v. Knapp Coal Co., Inc., Id. 874; Meyers v. Hines, 199 id. 594, 596.) All concur. (The order grants a motion to set aside the verdict of a jury in favor of defendants and grants a new trial, in an automobile negligence action.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.